DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claims 1 or 3 of a method and apparatus for producing a cover by providing an undercut in an intermediate body made of a molded pulp product, the cover intermediate body having a top plate including a contacting portion, and a sidewall extending downward from a periphery of the top plate, the undercut exhibiting a first convex shape on an inner surface side of the sidewall on a lower portion of the contacting portion and a first concave shape on an outer surface of the side wall on the lower portion of the contacting portion in which the secondary processing die comprises a core, a moving inner core being made up of a plurality of portions arranged along a circumferential direction and a slide core in which the core has a side surface in the form of an inclined surface which tapers towards the top of the core, the moving inner core has on an outer surface a second concave shape corresponding to the first convex shape with the moving inner core being vertically movable along the inclined surface, in a state where core segments of the moving inner core are arranged along a circumferential direction, the moving inner core is configured so that when the moving inner core moves upward 
The closest prior art of record, such as Lai et al. (Pub No 2017/0021979), teaches a method and device for reshaping a cover intermediate body having a central portion and downwardly extending sidewall in which the cover is reshaped to have an undercut comprising an interior surface convex shape and corresponding exterior surface concave shape (Fig. 8-9).  However, Lai does not teach nor render obvious the particularly claimed core, moving inner core, and slide core as claimed in the method or device.  
In general molding of an undercut there are injection molding devices in which a tapered core is provided with circumferentially arranged moving inner cores and a corresponding outer core such as in Mikac et al. (Pub No 2009/0152770); however, Mikac does not teach or render obvious pressing of an intermediate pulp molded body as well as the particularly claimed inner diameter of the slide core arranged along a circumferential direction being smaller than an outer diameter of the undercut of the cover formed by pressing as the injection molding devices directly shape a molten material without movement of the core.
Claim 2 depends upon claim 1 and is therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742